Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 17-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to “each fin of the second plurality of fins has a second thickness, the second thickness is different from the first thickness, and the second thickness is a maximum thickness of the dielectric material surrounding each fin of the second plurality of fins” taken in combination with all remaining limitations of each respective claim.
With respect to independent claim 17, there is no teaching, suggestion, or motivation for combination in the prior art to “a portion of each of the first plurality of fins below a topmost surface of the dielectric material is substantially free of the first dopant and the second dopant comprises a second species different from the first species” taken in combination with all remaining limitations of each respective claim..
With respect to independent claim 21, there is no teaching, suggestion, or motivation for combination in the prior art to “wherein a maximum thickness of the dielectric material directly contacting each fin of the first plurality of fins is a first thickness and a maximum thickness of the dielectric material directly contacting each fin of the second plurality of fins has a second thickness, and the second thickness is different from the first thickness” taken in combination with all remaining limitations of each respective claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen et al. (US Pub # 2015/0145068), Basker et al. (US Pat # 8,940,602), Chang et al. (US Pub # 2017/0069543), Chen et al. (US Pat # 9,548,216), Liou et al. (US Pat # 9,406,521), Cha (US Pat # 9,735,156), Licausi et al. (US Pat # 9,530,654), Tung (US Pat # 9,679,819), Sung et al. (US Pat # 9,385,189), Akarvardar et al. (US Pub # 2015/0137308), Chi et al. (US Pat # 10,388,790).
None of the prior arts made of record teach the allowable subject matter taken in combination with all other limitations of each respective independent claims 1, 17 and 21. Dependent claims inherit the above allowable subject matter and are similarly allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896